Citation Nr: 0805904	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative lumbar spine disc disease with 
paracentral disc protrusions at L3-4 and L4-5.

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative lumbar spine disc disease, with 
radicuopathy into the right lower extremity.

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-operative fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the veteran's disability rating for 
post-operative fibrocystic breast disease to 30 percent and 
continued the veteran's 20 percent disability rating for 
chronic low back injury secondary to low back strain.  
 
In her August 2003 substantive appeal, the veteran requested 
a hearing on appeal before a Veterans Law Judge at the St. 
Petersburg RO.  However, in September 2003, she submitted a 
written statement withdrawing her hearing request.  38 C.F.R. 
§ 20.704 (2007).

In June 2004, the Board remanded this case for further 
development; it is again before the Board for further 
appellate review.

In an April 2005 rating decision, the RO recharacterized the 
veteran's back disability as degenerative lumbar spine disc 
disease with paracentral disc protrusions at L3-4 and L4-5, 
increased the disability rating to 40 percent and granted 
service connection for degenerative lumbar spine disc 
disease, with radicuopathy into the right lower extremity at 
10 percent.  As these are not the maximum benefit afforded 
under the applicable Diagnostic Codes, these issues remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

At her September 2004 VA examination, the veteran indicated 
that she felt that part of the etiology of her hypertension 
was her back pain.  The Board interprets this as an inferred 
claim and it is hereby referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The veteran's lumbar spine disorder, degenerative lumbar 
spine disc disease with paracentral disc protrusions at L3-4 
and L4-5, is not manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief; incapacitating episodes having a total 
duration of at least six weeks over the past 12 months; or 
unfavorable ankylosis of the entire thoracolumbar spine.  

2.  The veteran's degenerative lumbar spine disc disease, 
with radicuopathy into the right lower extremity, is not 
manifested by moderate incomplete paralysis of the anterior 
crural nerve (femoral). 

3.  The veteran's post-operative fibrocystic breast disease 
has not required a modified radical mastectomy of one breast.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative lumbar spine disc disease with 
paracentral disc protrusions at L3-4 and L4-5 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5243 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative lumbar spine disc disease, with 
radiculopathy into the right lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, 
Diagnostic Code 8526 (2007).

3.  The criteria for a disability rating in excess of 30 
percent for post-operative fibrocystic breast disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.116, Diagnostic Code 7626 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied in part 
by a June 2004 letter sent to the appellant that fully 
addressed all four notice elements and both the July 2003 SOC 
and the April 2005 SSOC which set forth the criteria for a 
higher rating, found to be sufficient under Dingess.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ which would show that her service-
connected disabilities had worsened.  In addition, the Board 
finds that the veteran has indicated actual knowledge as to 
the need to show the effect that her worsening disability has 
on her employment and daily life.  For example, in her VA 
spine examination, the veteran reported that she had been 
taken off of all work that required bending, stooping or 
lifting because of her back, that she had difficulty getting 
dressed and that she could not participate in any 
recreational activities due to her back.

Although this notice was not provided before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2005 rating decision and an April 2005 
supplemental statement of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded VA medical examinations in June 2002, 
September 2004 and February 2005.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Because this appeal 
involves an initial rating decision for the veteran's 
radiculopathty of his right lower extremity, for which 
service connection was granted and an initial disability 
rating was assigned, it is not the present level of her 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating - degenerative lumbar spine disc disease 
with paracentral disc protrusions at L3-4 and L4-5

The veteran contends that a disability rating in excess of 40 
percent should be assigned for her chronic low back strain to 
reflect more accurately the severity of her symptomatology.

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was to be rated at a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief, was to be rated at a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the basis of the total duration of incapacitating episodes or 
by combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent disability 
rating; and incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrant a 60 
percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

The new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or on the basis of the total duration of 
incapacitating episodes, which, under the current rating 
criteria, is articulated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes), whichever method 
results in the higher evaluation when all disabilities are 
combined under 
§ 4.25.  

The current Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Formula, unless, as noted above, 
Diagnostic Code 5243 is evaluated under the Formula for 
Incapacitating Episodes.  Under the General Formula, for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

A June 2002 VA spine examination report shows that the 
veteran reported that she hurt her back in service and that 
it has been a relatively steady condition without 
progression.  She described the pain as a chronic ache with 
midline burning pain that radiated into the right buttock and 
then into the knee on a daily basis.  The veteran reported 
that, two to three times a week, she had an all day flare up, 
which was associated with a decreased range of motion by one 
half.  The examiner noted that pain and stiffness were the 
only components of the condition, and that weakness, 
incoordination, lack of endurance and fatigability were not.  
The examiner also noted that the day of the examination was 
considered a bad day for the veteran in terms of her back 
pain and stiffness, and that her range of motion measurements 
would be equivalent to the range of motion during a flare-up.  
The veteran's flexion was measured at 50 degrees of the 
excepted 60 degrees, extension was the expected 30 degrees, 
with some pain on this range of motion, lateral bending was 
20 degrees which was done without pain, and axial rotation 
was 18 degrees in both directions with some pulling when she 
was into the left.  There was some moderate pain upon 
palpation.  There no fixed or postural deformities.  The 
examiner stated that the veteran's examination was completely 
normal with a normal motor strength and sensation.  Reflexes 
were 2+ in the knees and ankles bilaterally and were 
symmetrical.  The diagnosis was chronic low back pain with 
radiation to the right leg, secondary to back strain causing 
minimal disability.

The veteran was seen in a VA emergency room in December 2002 
for low back pain with radiation down her right thigh once a 
day.  She reported no trauma, no heavy lifting and no fever.  
She was able to bear weight and indicated that she had this 
condition before but never that bad.  She had no spine 
abnormality, no point tenderness on vertebral bodies and a 
positive right straight leg test.  The assessment was right 
sciatica, improved with toradol.  Her condition at discharge 
was improved.  VA records show ongoing treatment for the 
veteran's low back pain.  

A September 2004 VA examination report shows that the veteran 
reported constant pain which was aching in character and was 
relieved slightly by medication.  The veteran reported pain 
radiating to the right leg was more consistent with an L5 
radiculopathy than an L4 radiculopathy.  The examiner noted a 
magnetic resonance imaging report (MRI) of the veteran's back 
preformed in April 2004 which showed a right paracentral disc 
extrusion at L3-4 causing caudal neural foraminal narrowing 
on the right with nerve root impingement and neural foraminal 
narrowing at the right L4-5 secondary to ligamentum flavum 
hypertrophy and degenerative facet hypertrophy.  There was 
also disc dessication at L5-S1 and to a lesser degree at L3-4 
and L4-5 with normal vertebral body signal.  At L5-S1, there 
was a right paravertebral disc bulge without neural foraminal 
narrowing or canal stenosis.  The examiner noted that an 
August 2004 electromyography (EMG) revealed no evidence of 
right lumbar or sacral radiculopathy, therefore she was 
scheduled for lumbar facet injections with local anesthesia 
and steroids and, if therapeutic, stated she will be 
scheduled for high radiofrequency nerve block.  The examiner 
opined that probably a dorsomedial branch block sometime in 
the future would hopefully relieve her pain.  The veteran 
believed that she could walk two miles slowly without 
exacerbating her back but could not climb stairs or ladders.  
She reported exacerbations of pain every two weeks lasting 
one and a half days.  She asked the examiner to excuse her 
from touching her toes since this would mean her pain would 
increase to 10/10 and would radiate down her right leg.  She 
was not unsteady on her feet and had not had any falls.  Her 
back pain did not interfere with her eating, grooming, 
bathing or toileting but did interfere with her dressing.  

A contemporaneous neurological examination showed that the 
veteran's cranial nerves II-XII were grossly intact but that 
she walked with a slight limp to protect her right leg.  She 
moved her upper extremities and her lower left extremity 
well, but did have limitation in hip range as described 
below.  Upper extremity biceps reflexes were 1+ bilaterally 
and triceps were 2+ bilaterally.  Lower extremity patellar 
tendon reflexes were 2+ bilaterally and Achilles tendon 
reflex was 1+ bilaterally.  She had normal light touch 
sensation to 10 g monofilament device to skin over the palms, 
tips of the fingers, skin over the knees, but at the lateral 
right calf and dorsum of the right foot and second through 
fifth metatarsal heads did have a definite deceased light 
touch sensation.  She had normal light touch sensation of her 
left lower extremity.  Vibration senses were normal in both 
medial malleoli.  The veteran's equilibrium was good, 
standing barefoot with feet together, arms extended and eyes 
closed.  Straight leg raising and Lasegue's signs on both 
sides were negative.  Inspection of the lumbar spine revealed 
some hypertrophy of the low lumbar musculature but no 
asymmetry.  There was good alignment of the spinous 
processes.  She did have pain to percussion over the L5 area 
with radiation to the right buttock and with a tingling 
electric-type sensation in the right leg along the 
approximate course of the L5 dermatome.   

The diagnosis was degenerative lumbar spine disease having 
its beginning in the military, now with right paracentral 
disc protrusions at L3-4 and L4-5 with a clinical examination 
suggesting right L5 radiculopathy not confirmed by EMG.  The 
examiner noted that the veteran was scheduled for diagnostic 
and therapeutic facet injections and might undergo 
radiofrequency dorsomedial branch blocks to branches of the 
lumbar nerves hopefully to decrease her pain.  The examiner 
indicated that her pain medications, if taken during the day, 
prevent her from discharging her responsibilities in her 
employment at the motor pool where her activities were 
already relegated to assigning work orders to other 
technicians.  As a result of the back pain, she appeared to 
the examiner to be depressed.  The examiner opined that if 
the leg pain became worse, she would be a candidate for 
spidisal steroid injections.

At a February 2005 VA spine examination, the veteran's 
forward flexion was from 0 to 30 degrees of a possible 90 
degrees, limited by pain.  Her thoracolumbar extension was 
limited to 0 to 10 degrees of a possible 30 degrees, limited 
by pain. Right and left lateral bending were limited by pain 
to 0 to 20 degrees, out of possible 30 degrees.  Bilateral 
axial rotation was limited by pain to 0 to 10 degrees out of 
a possible 30 degrees.  The veteran was absolutely unable to 
do toe touches or move beyond the stated range of motion 
measurements.  Straight leg raises and Lasegue's signs were 
negative.  The examiner noted that a recent EMG in September 
2004 was negative for the lower extremities.  The veteran had 
undergone two lumbar vertebral facet injections in the pain 
clinic without improvement.  She was still being treated with 
medication.  At the time of the examination, her pain was 
6/10 but increased to 8 with bending, stooping or lifting.  
She was noted to have slight scoliosis.  She had normal 
lordotic and kyphotic curves of the cervical and thoracic 
spines respectively, but had straightening of the lordotic 
curve of the lumbar spine.  Except for the scoliosis, the 
examiner observed that the spinous processes of the cervical, 
thoracic, and lumbar spine are in alignment.  The spasm of 
the tender lumbar paraspinous muscles is symmetrical.  Her 
low back pain caused her to have an abnormally slow flat 
footed, analgic gait without a limp.  She did not use aids 
for ambulation and she did not use a back brace.  Her back 
pain did not interfere with eating, grooming, bathing or 
toileting but did interfere with dressing.  She had no 
recreational activities because of her low back pain.  The 
examiner's estimation was that her back pain was at a 6 out 
of possible 10 at her examination, with increasing to an 8 
with any stooping, bending or lifting.

There is no evidence in the claims file that the veteran's 
back disability is manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief as to warrant a 60 percent disability 
rating under Diagnostic Code 5293, in effect prior to 
September 23, 2002.  Therefore, a higher rating under 
Diagnostic Code 5293, effective before September 23, 2002, is 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In terms of a higher disability rating under Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, while the veteran indicated she had exacerbations of 
pain every two weeks lasting one and a half days, these do 
not meet the criteria for the definition of incapacitating 
episodes.  None of the examiners and no treatment records 
indicate that the veteran had incapacitating episodes for 
which bed rest was prescribed by a doctor, as contemplated in 
the regulations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

As noted above, under the current Diagnostic Code 5243, 
Intervertebral Disc Syndrome will be rated either on the 
basis of incapacitating episodes under the Formula for 
Incapacitating Episodes or under the General Formula, 
whichever would result in the higher rating.  Since the 
veteran's back disability would not warrant a higher 
disability rating on the basis of incapacitating episodes, 
the Board has considered rating her back disability under the 
General Formula.  However, the veteran's disability does not 
warrant a higher rating under the General Formula.  The June 
2002 examiner noted no fixed or postural deformities in the 
veteran's spine.  There is nothing in the record to indicate 
that the veteran has unfavorable ankylosis of the lumbar 
spine, which would warrant a 50 percent disability rating 
under the General Formula.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Diagnostic Code 5243 (2007).  

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59 
and Deluca, the preponderance of the evidence shows that the 
veteran's lumbar spine disability approximates no more than a 
40 percent disability rating, as the veteran's lumbar spine 
disability is not manifested by incapacitating episodes or 
unfavorable ankylosis.
 
The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  Diagnostic Code 5292 relates to limitation of 
motion of the lumbar spine, but does not provide for a higher 
disability rating than the 40 percent already assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292 (2003).  

The Board has considered other disability ratings under the 
current rating criteria, which are to be rated using the 
General Formula.  However, as noted above, veteran's 
disability does not warrant a higher rating under the General 
Formula. 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242 (2007).

The Board notes that the Court, in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C. 
§ 5110.  Accordingly, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that, over the relevant appeals period, the veteran meets the 
criteria for a 40 percent disability rating for her 
degenerative lumbar spine disc disease with paracentral disc 
protrusions at L3-4 and L4-5.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 40 percent for 
degenerative lumbar spine disc disease with paracentral disc 
protrusions at L3-4 and L4-5, the "benefit-of-the-doubt" rule 
is not applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Increased rating - degenerative lumbar spine disc disease, 
with radicuopathy into the right lower extremity

In an April 2004 rating decision, the RO granted service 
connection for degenerative lumbar spine disc disease, with 
radicuopathy into the right lower extremity at a 10 percent 
disability rating under Diagnostic Codes 5243-8526.  Under 
Diagnostic Code 8526, a 10 percent rating is assigned for 
mild incomplete paralysis of the anterior crural nerve 
(femoral) and a 20 percent rating is assigned for moderate 
incomplete paralysis of the anterior crural nerve (femoral).  
38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Board notes that evaluations for disabilities involving 
the peripheral nerves are based on whether the impairment 
involves paralysis, neuritis, or neuralgia.  38 C.F.R. 
§ 4.124a provides specific evaluations for peripheral nerve 
impairment on the basis of a scale ranging from incomplete, 
moderate paralysis to complete paralysis.  The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis.  
Involvement which is wholly sensory will be evaluated as 
mild, or at most, moderate in degree.  

An August 2004 EMG revealed no evidence of right lumbar or 
sacral radiculopathy. At her September 2004 examination, the 
veteran's lower extremity patellar tendon reflexes were 2+ 
bilaterally and Achilles tendon reflex was 1+ bilaterally.  
The lateral right calf and dorsum of the right foot and 
second through fifth metatarsal heads had deceased light 
touch sensation.  Straight leg raising and Lasegue's signs on 
both sides were negative.  She had pain to percussion over 
the L5 area with radiation to the right buttock and with a 
tingling electric-type sensation in the right leg along the 
approximate course of the L5 dermatome.   The diagnosis was 
degenerative lumbar spine disease having its beginning in the 
military, now with right paracentral disc protrusions at L3-4 
and L4-5 with a clinical examination suggesting right L5 
radiculopathy not confirmed by EMG.  

At her February 2005 spine examination, the veteran's 
straight leg raises and Lasegue's signs were negative.  The 
examiner noted that the veteran had undergone two lumbar 
vertebral facet injections in the pain clinic without 
improvement.  In December 2004, the veteran underwent a 
medical branch blocker to the lumbar vertebral level L4-5 and 
L5-S1 right sided.  

As noted above, nerve involvement which is wholly sensory 
will be evaluated as mild, or at most, moderate in degree.  
The Board finds that the veteran's right lower extremity 
radiculopathy approximates a mild incomplete paralysis of the 
anterior crural nerve.  While the veteran had decreased light 
touch sensation in the lateral right calf and dorsum of the 
right foot and second through fifth metatarsal heads, pain to 
percussion over the L5 area with radiation to the right 
buttock and a tingling electric-type sensation in the right 
leg along the approximate course of the L5 dermatome, her 
reflexes were 2+ bilaterally and Achilles tendon reflex was 
1+ bilaterally and straight leg raising and Lasegue's signs 
on both sides were negative.  The Board finds that the 
criteria for a 20 percent disability rating, or moderate 
incomplete paralysis of the anterior crural nerve, have not 
been met.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for her right leg radiculopathy.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 10 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Increased rating - 30 percent for post-operative fibrocystic 
breast disease

The veteran contends that a disability rating in excess of 30 
percent should be assigned for her post-operative fibrocystic 
breast disease to reflect more accurately the severity of her 
symptomatology.

The veteran's post-operative fibrocystic breast disease is 
rated under Diagnostic Code 7626 (breast surgery).  Under 
this code, a simple mastectomy or wide local excision with 
significant alteration of size or form of one breast warrants 
a 30 percent disability rating, and of both breasts warrants 
a 50 percent disability rating.  Evidence of a modified 
radical mastectomy of one breast warrants a 40 percent 
disability rating and of both breasts warrants a 60 percent 
rating.  38 C.F.R. § 4.116, Diagnostic Code 7626.

For VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  A simple (or total) mastectomy means removal of all 
of the breast tissue, nipple, and a small portion of the 
overlying skin, with lymph nodes and muscles left intact.  A 
modified radical mastectomy means removal of the entire 
breast and axillary lymph nodes (in continuity with the 
breast) with pectoral muscles left intact.  A radical 
mastectomy means removal of the entire breast, underlying 
pectoral muscles, and regional lymph nodes up to the 
coracoclavicular ligament.  38 C.F.R. § 4.116, Diagnostic 
Code 7626.
 
In June 2002, the veteran underwent a VA examination for 
gynecological conditions and disorders of the breast.  It was 
found that the veteran's upper outer quadrant of her right 
breast, extending in to the right axilla was tender to 
palpation.  There were no masses or adenopathy.  In the 
center of the breast, the veteran had a 12 centimeter linear 
scar that was red in the most medial portion, which measure 2 
centimeters.  There was a 4.5 centimeter segment of the scar 
in the middle that is particularly scarred with a width of .5 
centimeters.  Each of these areas was associated with keloid 
formation and are unsightly.  The veteran's right nipple was 
removed.  There is another linear scar measuring 5 
centimeters with a width of .5 centimeters.  This scar was 
associated with keloid formation.  The examiner noted that 
the scars were nontender, though the underlying tissue is 
tender.  Neither scar was adherent, there was no ulceration, 
and each scar was raised approximately 2 millimeters.  The 
veteran's left breast was normal to palpation.  The diagnosis 
was fibrocystic breast disease of the right breast with 
disfiguring scars and absent right breast nipple as residuals 
of many surgeries.  Residuals of intermittent jabbing right 
breast pains were secondary to residuals of surgery (in area 
of surgeries) and persistent pain to palpation in the right 
breast secondary to fibrocystic breast disease.  Photographs 
were submitted with the examination report.

There is no evidence in the claims file that the veteran has 
undergone a modified radical mastectomy and had her entire 
right breast and axillary lymph nodes (in continuity with the 
breast) removed with her pectoral muscles left intact.  In 
addition, there has been no claim regarding the veteran's 
left breast. As such, a higher disability rating for the 
veteran's right breast disorder is not warranted.  38 C.F.R. 
§ 4.116, Diagnostic Code 7626.

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the veteran meets the criteria for a 30 percent 
disability rating for her right post-operative fibrocystic 
breast disease.  Therefore, the assignment of staged 
evaluations in this case is not necessary.  Hart, supra.  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 30 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

A disability evaluation in excess of 40 percent for 
degenerative lumbar spine disc disease with paracentral disc 
protrusions at L3-4 and L4-5 is denied.

A disability evaluation in excess of 10 percent for 
degenerative lumbar spine disc disease, with radicuopathy 
into the right lower extremity is denied.

A disability evaluation in excess of 30 percent for post-
operative fibrocystic breast disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


